Citation Nr: 1629344	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2012, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In July 2016, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  The Veteran has since indicated that he did not wish to attend another hearing and instead requested the Board to render a decision based on the record.  

In March 2014, the Board remanded this claim so additional development of the evidence could be conducted.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear has not been shown to be productive of any worse than Level III hearing impairment during the course of his appeal.  

2.  The hearing acuity in the Veteran's left ear has not been shown to be productive of any worse than Level II hearing impairment during the course of his appeal.




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Post-service treatment records have been obtained, as have Social Security Administration (SSA) records.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the Veteran objected to the adequacy of the March 2010 VA examination in his February 2011 substantive appeal.  However, at his October 2012 Board hearing, he indicated the same examination as adequate.  As such, the Board finds there is no prejudice to the Veteran in adjudicating this appeal. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

The Veteran filed a claim for service connection for his bilateral hearing loss in October 2007.  In a June2008 rating decision the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The Veteran did not initially challenge the assigned rating.  In February 2010, the Veteran filed a claim seeking a compensable rating for his bilateral hearing loss.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's hearing loss is rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During the course of his appeal, the Veteran has been afforded two VA audiological examinations.  In March 2010, audiometric testing showed puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
45
LEFT
20
15
20
25
55

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 86 percent in the left ear.

The Veteran was next afforded a VA audiological examination in May 2014.  Puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
45
LEFT
20
20
20
30
50

Speech audiometry revealed speech recognition ability of 92 percent in both the right ear and left ear.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  In March 2010 the Veteran's right ear had a pure tone average of 25 dB and a speech recognition score of 82 percent; therefore, the right ear received a designation of III.  The left ear had a pure tone average of 28.75 and a speech recognition score of 86 percent; therefore, the left ear received a designation of II.  In May 2014 the right ear had a pure tone average of 25 dB and a speech recognition score of 92 percent; therefore, the right ear received a designation of I.  The left ear had a pure tone average of 30 dB and a speech recognition score of 92 percent; therefore, it too received a designation of I.  Although hearing tests have showed levels of hearing loss which worsened, they have not shown that the Veteran's hearing loss ever advanced to the point where it would merit a compensable schedular rating.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  
However, the use of Table VIA would not be applicable in either situation, because the pure tone threshold was neither 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 70 decibels or more at 2000 Hz for either ear at either of the hearing tests during the course of the appeal.  

The Veteran has provided testimony in support of his claim during the October 2012 Board hearing, describing his functional limitations as a result of his hearing disability.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning and his worsening symptomatology, and the Board finds that they are credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria.  The VA examination reports include thorough hearing testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.

In sum, during the course of the appeal, the Veteran's bilateral hearing loss was not shown to be worse than Level III in either ear, meaning that a compensable schedular rating is not warranted.  Consequently, the Board concludes that the criteria for a compensable rating have not been met for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the noncompensable ratings assigned for the Veteran's service-connected bilateral hearing loss throughout the entirety of the rating period on a scheduler basis.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Here, the March 2010 and May 2014 medical professionals who examined the Veteran did discuss the impact of the Veteran's hearing loss.  Specifically, they noted that the Veteran's chief complaint was difficulty hearing and unknowingly speaking too loudly.    

Additionally, under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulties hearing, as voiced by the Veteran both at his Board hearing and at his VA examinations.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  While the symptoms the Veteran describes, such as difficulty hearing, are not specifically enumerated in the schedular rating criteria, it is implicitly considered.  For example, speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Here, the schedular evaluation for the Veteran's hearing loss disability is not inadequate.  The Veteran's primary complaint is hearing difficulty, as recorded in his VA examination reports.  However, diminished auditory acuity is the foundation of the schedular rating.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

In denying the Veteran's increased rating claim, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not suggested that his hearing loss on its own precludes gainful employment.  Therefore, the claim for TDIU has not been raised with regard to this issue.

As described, the criteria for a higher rating for the Veteran's bilateral hearing loss have not been met and his claim is denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


